Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BROWN INV. ADVISORY & TR. CO., *
Plaintiff *
v. * CIVIL NO. JKB-19-2332
DAVID T. ALLEN, ef al, *
Defendants *
* * * * * * * * * * * *
MEMORANDUM

David C. Allen (“D.C. Allen”) moves to intervene in Plaintiff Brown Investment Advisory
& Trust Company’s (“Brown”) action in interpleader as a Defendant and requests leave of Court
to file a cross-claim seeking declaratory judgment against Defendant David T. Allen (“D.T.
Allen”). (ECF No. 92.) No hearing is required. See Local Rule 105.6 (D. Md. 2018). For the
reasons set forth below, D.C. Allen’s Motion will be DENIED without prejudice to reconsideration
after the determination of J.P. Allen’s competency is made. .
I. Background
J.P. Allen has signed multiple durable powers of attorney (“DPOA”) and medical powers
of attorney (“MPOA”) over the years, alternately designating his brother, D.T. Allen; his son, D.C.
Allen; and his daughter, Elizabeth Key (“Key”) as his attorney-in-fact or health care agent in
different instruments. Of relevance to this motion to intervene, J.P. Allen named Key as his
attorney-in-fact and D.C. Allen as his successor attorney-in-fact in DPOAs signed in 2013 and

2014 (collectively, the “Key DPOAs”). (Mot. Intervene at 2, ECF No. 92 (citing Compl. Exs, A-

3, A-4, ECF Nos. 1-5, 1-6).) Further, J.P. Allen designated D.C. Allen as his health care agent in

 
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 2 of 7

two medical powers of attorney (“MPOA”), one in 2009 and one in 2013. (Mot. Intervene Exs. 1,
2, ECF Nos. 92-1, 92-2.) In 2019, however, J.P. Allen named D.T. Allen as his attorney-in-fact in
two DPOAs (Mot. Intervene at 2) and his health care agent in three MPOAs (Mot. Intervene Exs.
3, 4, 5, ECF Nos. 92-6, 92-7, 92-8).

In August 2019, Brown brought claims for interpleader and a declaratory judgment against
J.P. Allen, D.T, Allen, and Key to determine who has the authority to control two of J.P. Allen’s
financial accounts. (Compl., ECF No. 1.) Separately, Key initiated guardianship proceedings in
the District of Columbia, in which D.C. Allen filed to intervene in November 2019, (J.P. Allen
Opp’n at 3, ECF No. 100.) Recognizing that J.P. Allen’s mental competency is a key antecedent
question to the resolution of the instant case, this Court ordered the parties to file supplemental
briefings on this issue in January 2020. (ECF No. 31.) Key and J.P. Allen are set to jointly submit
an expert report evaluating J.P. Allen’s competency by October 12, 2020. (ECF No. 101.)
if, Motion to Intervene }

D.C. Allen asserts that he is entitled to intervene as of right pursuant to Federal Rule of
Civil Procedure 24(a)(2), and failing that, requests permissive intervention under Rule
24(b)(1)(B). (Mot. Intervene.) Brown and Key consent to D.C. Allen’s motion to intervene (see
id. at 2; ECF No. 102), but J.P. Allen and D.T. Allen oppose his motion both as of right and
permissively (ECF Nos. 100, 103).

District courts have broad discretion to grant or deny intervention. Stuart v. Huff, 700
F.3d 345, 350 (4th Cir. 2013) (“Rule 24’s requirements are based on dynamics that develop in
the trial court and... the court is accordingly in the best position to evaluate [them].”). Liberal
intervention is desirable to involve as many concerned individuals and dispose of as much of the

controversy as comports with efficiency and due process. Feller v. Brock, 802 F.2d 722, 729
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 3 of 7

(4th Cir. 1986), Courts are reluctant to grant intervention, however, where the intervenor
appears to have known of the litigation and delayed unduly in seeking to intervene. 7C Charles
Alan Wright, Arthur R. Miller & Mary K. Kane, Federal Practice & Procedure: Civil § 1916
(3d ed. 2018).

A, Intervention as of Right

To qualify for intervention as of right under Rule 24(a){2), “the moving party must show
that (1) it has an interest in the subject matter of the action, (2) disposition of the action may
practically impair or impede the movant’s ability to protect that interest, and (3) that interest is not
adequately represented by the existing parties.” Newport News Shipbuilding & Drydock Co. v.
Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 120 (4th Cir. 1981).

D.C, Allen’s motion to intervene as of right is doomed as to the first factor because he does
not have an interest in the subject matter of this dispute. To qualify for mandatory intervention,
an intervenor must demonstrate “a significantly protectable interest,” Teague v. Bakker, 931 F.2d
259, 261 (4th Cir. 1991) (quoting Donaldson v. United States, 400 U.S. 517, 531 (1971)), meaning
“a present, substantial interest as distinguished from a contingent interest or mere expectancy.” Jn
re Penn Central Commercial Paper Litigation, 62 F.R.D. 341, 346 (S.D.N.Y. 1974) (internal
quotations and citation omitted). Although D.C. Allen argues that he has a legally: cognizable
interest as J.P. Allen’s successor attorney-in-fact under the Key DPOAs and as J.P. Allen’s health
care agent under the 2009 and 2013 MPOAs (see Mot. Intervene at 6), neither is sufficient to
trigger mandatory intervention. D.C. Allen’s purported role as J.P. Allen’s health care agent is
irrelevant to the control of J.P. Allen’s disputed accounts constituting the basis of Brown’s
interpleader and declaratory judgment actions, and at best, he holds a contingent future interest in

the Key DPOAs as the successor attorney-in-fact in case of Key’s death or incapacity.

 

 
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 4 of 7

Further, even if he could demonstrate a significantly protectable interest at risk of
impairment under the first two prongs, D.C. Allen’s interests are adequately represented by Key.
“When the party seeking intervention has the same ultimate objective as a party to the suit, a
presumption arises that its interests are adequately represented, against which the [movant] must
demonstrate adversity of interest, collusion, or nonfeasance.” Virginia v. Westinghouse Elec.
Corp., 542 F.2d 214, 216 (4th Cir. 1976) (internal citation omitted). Key and D.C. Allen advocate
for the same outcome in these proceedings—a finding that the Key DPOAs are valid and in full
force and that the DPOAs naming D.T. Allen as attorney-in-fact are null and void. D.C. Allen
argues that Key cannot represent his interests with respect to his alleged MPOAs, which are not
implicated by the interpleader over J.P. Allen’s financial accounts, and he makes conclusory
assertions that Key cannot “fully and adequately represent [his] interests with respect to the general
powers of attorney” (Reply at 6, ECF No. 104), but such statements do not discharge his burden
of rebutting the presumption of adequate representation. Accordingly, D.C. Allen’s application
for intervention as of right fails.

B. Permissive Intervention Under Rule 24(b)

A court may permit anyone to intervene, who (1) makes a “timely motion,” and (2) “has a
claim or defense that shares with the main action a common question of law or fact.” Fed. R. Civ.
P. 24(b)(1)(B). In deciding whether to permit intervention, “the court must consider whether the
intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.
R. Civ. P. 24(b)(3). Unlike intervention as of right, “[p]ermissive intervention is wholly
discretionary with the district court even though there is a common question of law or fact, or the

requirements of Rule 24(b) are otherwise satisfied.” Bush v. Viterna, 740 F.2d 350, 359 (5th Cir.

 
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 5 of 7

1984) (internal citations omitted). Indeed, even where a party may qualify for intervention, courts
retain the discretion to consider other factors, including

the nature and extent of the intervenors’ interest, their standing to raise relevant

legal issues, the legal position they seek to advance, and its probable relation to the

merits of the case. The court may also consider whether changes have occurred in

the litigation so that intervention that was once denied should be reexamined,

whether the intervenors’ interests are adequately represented by other parties,

whether intervention will prolong or unduly delay the litigation, and whether parties
seeking intervention will significantly contribute to full development of the
underlying factual issues in the suit and to the just and equitable adjudication of the

legal questions presented.

Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).

First, D.C. Allen asserts that his motion is timely because the dispute is in early stages
before this Court. (Mot. Intervene at 8-9.) Although motions for both types of intervention
must be timely, the standard courts apply for determining timeliness is stricter for permissive
intervention than for mandatory intervention. Brink v. Dalesio, 667 F.2d 420, 428 (4th Cir.
1981). Finding that D.C. Allen is not entitled to intervene as of right, the Court analyzes the
timeliness of his motion under the more stringent standard.

To determine whether D.C. Allen’s motion is timely, the Court weighs (1) “how far the
underlying suit has progressed”; (2) “why the movant was tardy in filing its motion”; and (3)
“the prejudice any resulting delay might cause the other parties.” Alt v. U.S. Env’t Prot. Agency,
758 F.3d 588, 591 (4th Cir. 2014); see also NAACP, 413 U.S. at 366 (“Timeliness is to be
determined from all the circumstances.”). The Court retains “wide discretion” in evaluating
timeliness. Bond v. Cricket Communications, LLC, Civ. No. MJG-15-923, 2017 WL 4838754, at
*5 (D. Md, Oct. 26, 2017).

While D.C. Allen’s motion could be considered timely under the relaxed standard of

mandatory intervention, a fact-intensive analysis of the circumstances here indicate that his motion

 
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 6 of 7

is not timely for the purposes of permissive intervention. D.C. Allen correctly notes that the Court
has yet to make a finding with respect to the antecedent question of J.P. Allen’s competency to
litigate this case, so the Court has not reached the merits of the dispute. He does not, however,
explain why he delayed his motion to intervene for more than a year since Brown filed its
Complaint in this case (see ECF No. 1) and almost eight months since the Court issued its Order
of January 13, 2020 soliciting supplemental briefings on the threshold issue of J.P. Allen’s
competency (see ECF No. 31). Additionally, D.C. Allen seeks to expand the temporal scope of
the competency proceedings by one month to evaluate J.P. Allen’s competency in March 2019, a
question bearing on the validity of his purported status as J.P. Allen’s health care agent, which is -
not at issue in the instant case. In evaluating the prejudice to the parties as a result of this change,
the Court weighs potential delays to the proceedings “against the advantages of the disposition of
all the claims or defenses in one action.” 7C Charles Alan Wright, Arthur R. Miller.& Mary K.
Kane, Federal Practice & Procedure: Civil § 1913 (3d ed. 2018). Although the delay entailed by
such an expansion of scope may indeed be minimal as D.C. Allen argues, the Court finds that his
intervention at this time would nonetheless entail undue delay because it would not be
advantageous to the just and speedy resolution of this action. Accordingly, D.C. Allen’s motion
is not timely, and he is not entitled to permissive intervention at this time.’

Even if D.C. Allen’s motion were timely, the Court would nonetheless decline to permit
him to intervene at this stage in the proceedings. Given the limited nature and scope of D.C.
Allen’s interest in this case and the fact that his interests are being adequately represented by Key,

his intervention at this juncture is inappropriate. See Spangler, 552 F.2d at 1329.

 

1 Although D.C. Allen shares a common question of fact—regarding J.P. Allen’s competency—with the
main action, the untimeliness of his motion is fatal to his request for permissive intervention, so the Court does not
discuss this element.
Case 1:19-cv-02332-JKB Document 105 Filed 09/29/20 Page 7 of 7

IIY, Conclusion

For the foregoing reasons, an Order shall enter DENYING D.C. Allen’s motion to intervene

without prejudice to reconsideration after J.P. Allen’s competency has been determined.

DATED this A & day of September, 2020.

BY THE COURT:

James K. Bredar
Chief Judge

 

 
